Exhibit 10.21

 

GENSYM CORPORATION

 

Description of Compensation Arrangements with Non-Employee Directors

 

Directors of the Company who are also Company employees receive no additional or
special compensation for serving as directors.

 

Following is a description of the compensation arrangements for the Company’s
non-employee directors.

 

The Company pays its non-employee directors $12,000 annually, plus $1,000 for
physical attendance at each meeting of the board of directors or $500 for
participation in a board meeting telephonically. Non-employee directors also
receive a $1,500 quarterly retainer for each committee on which the director
serves. Non-employee directors are also eligible to receive stock options.

 

In July 2003, the Company’s board of directors approved the temporary reduction
of the board’s cash compensation by 10% in conjunction with the temporary
reduction of the salaries of senior management. The salaries of the Company’s
executive officers were restored in April 2004, retroactive to January 1, 2004.
Also in April 2004, the board of directors approved the restoration of the
board’s cash compensation to pre-reduction levels, retroactive to January 1,
2004.

 

Since January 1, 2003, each of the Company’s non-employee directors must receive
10%, and may elect to receive up to 100%, of his board compensation in shares of
the Company’s common stock in lieu of cash. Each director must make his election
in increments of 10% and may only change his election effective as of two
specified times each year.

 

Prior to January 1, 2005, upon initial election as a director, each non-employee
director of the Company was entitled to receive a nonstatutory option to
purchase 10,000 shares of the Company’s common stock and on the first day of
each calendar quarter each non-employee director was entitled to receive an
option to purchase 5,000 shares. Commencing January 1, 2005, upon initial
election as a director, each non-employee director of the Company will be
entitled to receive a nonstatuory option to purchase 10,000 shares of the
Company’s common stock on and the first day of each calendar quarter each
non-employee director is entitled to receive an option to purchase 2,500 shares.
All options granted to directors are granted at an exercise price equal to the
fair market value of the Company’s common stock on the date of the grant, are
immediately exercisable and are exercisable for up to 10 years from the date of
grant.